AFFIRMED as MODIFIED and Opinion Filed August 3, 2021




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01092-CR

                            KENNETH WATTS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                  On Appeal from the 265th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. F17-76274-R

                   MEMORANDUM OPINION ON REMAND
                   Before Justices Molberg, Reichek, and Goldstein1
                              Opinion by Justice Reichek
       A jury convicted Kenneth Watts of murder and assessed punishment at

nineteen years in prison. In two issues on original submission, he challenged both

the sufficiency of the evidence to sustain his conviction and the constitutionality of

a portion of a time payment fee. This Court overruled the sufficiency complaint but

sustained appellant’s issue related to the time payment fee, deleted it from the trial

court’s judgment, and affirmed the judgment as modified. Watts v. State, No. 05-




   1
      Justice David Evans was a member of the original panel; however, as of January 1, 2021, he was
replaced by Justice Bonnie Goldstein.
18-01092-CR, 2020 WL 400174, at *1 (Tex. App.—Dallas Jan. 23, 2020) (mem.

op., not designated for publication).

      The State filed a petition for discretionary review with the court of criminal

appeals, challenging our constitutional analysis. Thereafter, the court of criminal

appeals handed down its opinion in Dulin v. State, 620 S.W.3d 129 (Tex. Crim. App.

2021), and held that the time payment fee was assessed prematurely because the

pendency of the appeal suspends the obligation to pay court costs. Consequently,

the court refused the State’s petition in this case and instead granted review on its

own motion on the issue of whether the time payment fee should be struck as

prematurely assessed. In light of its Dulin decision, the court vacated our judgment

and remanded the case. Watts v. State, No. PD-0170-20, 2021 WL 1938700, at *1

(Tex. Crim. App. May 12, 2021) (per curiam) (not designated for publication).

      We again overrule appellant’s issue challenging the sufficiency of the

evidence. In light of Dulin, we strike the time payment fee as prematurely assessed.

We modify the trial court’s judgment and affirm as modified.

                              FACTUAL BACKGROUND

      On the night of August 26, 2017, appellant fatally shot Christopher Meredith

in the head with an AK-47 assault rifle. Meredith was driving a car in a shopping

center parking lot at the time. Appellant claimed that he feared Meredith was about

to run him over, and he shot Meredith to protect himself. To prove appellant

murdered Meredith, the State relied primarily on the testimony of two eyewitnesses,

                                        –2–
Jenita Busbey and Leroy Broadway, as well as video evidence depicting what

occurred before and after the shooting, but not the shooting itself. Busbey and

Meredith previously dated and had a child together; Broadway was an acquaintance

from whom Meredith had previously purchased drugs.

      On the night of the incident, Meredith drove Busbey’s car to pick her up from

work. Meredith then drove them to a gas station located in a shopping center in East

Dallas to buy $20 worth of marijuana. When they arrived shortly before 11 p.m.,

some fifteen to twenty people were hanging out in the parking lot. Meredith saw

appellant and initially purchased the marijuana from him. But right after he made

the buy, Meredith saw Broadway and decided that he wanted to purchase the

marijuana from him.     Meredith went to get his money back from appellant.

Appellant agreed, but slapped Meredith with the money as he returned it. The slap

angered Meredith, who took it as a sign of disrespect.

      Meredith went to the trunk of his car, opened it, and briefly appeared to be

looking for something as he argued with appellant. Although appellant initially

believed Meredith was looking for a gun, he never saw Meredith with one. Meredith

closed the trunk and got into his car to leave before suddenly getting out again.

Appellant and his co-defendant, Jerrick Chism, walked over to Meredith, and Chism

hit Meredith in the head. Both men then repeatedly punched and kicked Meredith

several times, knocking him into the driver’s seat of the car, where they continued

to beat him.

                                        –3–
      Busbey, who was in the front passenger seat, got out of the car when Chism

reached in and appeared to take her car keys from the ignition. She confronted

Chism, who knocked her to the ground. After several seconds, appellant and Chism

walked away. Busbey said Meredith was “pretty upset” and drove around the

parking lot a couple of times looking for appellant and Chism. At one point, they

saw appellant. Ultimately, she was able to convince Meredith to leave. Busbey said

Meredith was yelling and cursing during the incident, but she never heard him

threaten to kill anyone.

      Shortly after they left, Busbey discovered that her purse and phone were

missing. She and Meredith presumed it was taken by appellant or Chism during the

fight. Busbey said the keys to her home and work were in her purse, and she needed

them. They immediately returned to the shopping center. Surveillance video

showed that they arrived at 11:07 p.m. Busbey said she got out of the car to look for

her purse and found it on the ground in a dark corner of the parking lot. Its contents

had been dumped and, in picking them up, she noticed her phone and keys were

missing. She was able to retrieve her phone from one of the many people hanging

out on the parking lot that night, but she never found her keys. Surveillance video

showed Busbey with her purse walking across the parking lot at 11:09 p.m.

      During this time, appellant was driving erratically around the parking lot

looking for the two men who beat him. After Busbey got back into the car, she saw

appellant, who walked in front of their car. Meredith and appellant continued to yell

                                         –4–
at each other. According to Busbey, Meredith was still “really mad” and wanted to

fight them. Once appellant moved out of the way, Meredith drove erratically around

the parking lot, making a “couple more donuts.” As the car rounded a parking lot

median and was facing the store fronts, Busbey saw appellant and Chism standing

next to each other in front of the darkened windows of one of the stores. She

immediately noticed they had weapons––appellant had an assault rifle and Chism

had a pistol––and told Meredith. Busbey testified that when Meredith saw that the

men were armed and “were about to shoot us,” he started to drive at a high rate of

speed to “get us out of there.” She heard four or five gunshots and then woke up in

the car inside of one of the closed stores, Henderson’s Chicken. It was dark, but she

could see that Meredith’s face was bloody and he was “jerking.” Appellant and

Chism were captured on video at 11:11 p.m. running from the scene.

      Busbey squeezed out of the car and ran to a police officer. She said she was

“scared” and in “disbelief” over what had happened. After talking to the police, she

was taken to the hospital, where she learned that Meredith would not survive his

injuries. Busbey said appellant did not have a gun that night and she never heard

him threaten to kill anyone. She acknowledged, however, that Meredith was very

angry “from the moment they jumped him” and wanted to fight them.

      On cross-examination, Busbey dismissed the idea that Meredith returned to

the shopping center parking lot that night simply to look for his assailants. She said

they returned to get her belongings, although she said she was sure “it infuriated

                                         –5–
[Meredith] more that they stole my property.” She also agreed that at the moment

she saw that appellant and Chism had weapons, her car was pointed directly at them.

But she also testified that if Meredith had wanted to run over appellant, he could

have done so when appellant walked in front of their car just before the shooting.

She said Meredith was not trying to run over anyone that night. Moreover, she did

not believe Meredith would have wrecked her car “just to run over two individuals

through a glass building.”

      Broadway was subpoenaed by the State but was a reluctant witness who said

he was scared to testify and did not remember the events of that night. Initially, he

responded to each question with either he did not know, did not remember, or did

not recall. After a break in the proceedings, appellant acknowledged that he was on

the surveillance video of the scene that night and that he had talked to Detective

Esteban Montenegro, the investigator on the case. He also said he watched the video

of his interview and remembered giving a statement.

      Broadway testified that he was the person that took Busbey’s purse that night

because, once the fight broke out, he wanted to get his marijuana back. He testified

that after the fight, Meredith tried to run over appellant, was “deranged,” was driving

erratically, and was about to hit other people. When Meredith returned to the parking

lot after leaving, he was still upset and was ranting, raving, and hollering at appellant

and Chism. According to Broadway, appellant said he “wanted to kill them,” was

“going to try to kill them,” and was “going to get them, you know, going to do

                                          –6–
something bad to them.” Broadway said he did not remember telling Detective

Montenegro that appellant and Chism shot Meredith while he was walking to his

car. He acknowledged hearing that statement on the video, but said he did not

remember what actually happened because he was “highly intoxicated” that night.

      Montenegro, the investigating detective, obtained outside surveillance video

from a convenience store where the events began. Based on that video, he was

ultimately able to identify the two shooters. The video, which showed the drug

transaction and events that led to the physical fight, was offered into evidence and

was used during the testimonies of Busbey, Broadway, Montenegro, and appellant

to explain the events.

      As part of his investigation, Montenegro interviewed both Busbey and

Broadway. Busbey was “all over the place,” but both said Meredith was angry and

“acting crazy” that night and should have left the scene. But Montenegro said that

Meredith being out of control did not warrant him getting shot. He did not remember

Busbey telling him that Meredith was driving the car towards the shooters when the

shots were filed; rather, Busbey told him they drove around the parking lot a couple

of times and as they came around the corner, she saw the men holding guns and they

opened fired. Although there were many people at the scene that night, none of them

came forward with any information. He was not able to find any other independent

witness who actually saw the incident.



                                         –7–
      Crime scene analysts photographed the scene and collected two fired cartridge

casings stamped Tulammo 7.62x39, four fired cartridge case heads stamped R-P 40

S&W, and two fired bullet fragments. The “40s” were found on the sidewalk, and

the 7.62s were found in the parking lot close to the sidewalk. The distance from the

median to the sidewalk was more than 54 feet. A firearms and tool mark expert

testified that the 7.62s came from an AK-47/SKS-type of semi-automatic rifle and

had been fired by the same firearm. The four 40 S&W cartridge casings were fired

from the same .40-caliber firearm, likely a Smith and Wesson M&P series pistol.

      In addition, Busbey’s car was processed, and it appeared that only one

projectile went through the vehicle. The bullet appeared to go through the front

driver’s side windshield and through part of the vinyl sun visor.             A fired

bullet/shredded jacket was found in the left rear seat. The projectile looked like it

came from a rifle.

      Appellant testified he was selling marijuana that night when Meredith drove

up and asked to buy some. After he sold marijuana to him, Meredith came back and

accused appellant of selling him some “bunk ass weed.” He gave Meredith his

money back and watched Meredith do a “transaction” with Broadway. He denied

slapping Meredith with the money. Meredith was in his car and was leaving when

he suddenly stopped, got out of the car, and “acted like he had a weapon in his trunk.”

According to appellant, Meredith kept saying, “You just don’t know who you

fucking with.” Appellant said Meredith was “aggressive,” and appellant thought he

                                         –8–
had a weapon. Appellant said he asked Meredith if he was going to shoot him over

$20, and appellant said, “You don’t know who you fucking with. I live right down

the street. I’ll be back.” At one point, Meredith had his hand up in the air, which

appellant said meant that “he’s fix’in to get his shit.”

      Meredith started to leave, but again, stopped and got out of the car. Appellant

said he could tell that Meredith did not have a weapon and felt “comfortable”

approaching him to ask “what the problem was.” Chism also walked up, although

appellant said he was not involved in the transaction and he did not ask him to get

involved. Appellant said Meredith threatened to “fuck” them up and “pop” both of

them. At that point, Chism hit Meredith, and the fight broke out. When the fight

ended, appellant said Meredith tried to run them over with his car. He said Meredith

drove the car over the curb and was chasing them. Appellant said he ran into a

smoke shop, which was three or four doors down from the Henderson’s Chicken.

Appellant said he stayed in the smoke shop while appellant circled the parking lot.

A friend, who he said has since died, came into the store and told him he had a gun

in his car if he needed it. At one point, appellant peeked out of the shop to leave,

but saw Meredith circling the parking lot again and “backed up.”

      When appellant decided to leave the smoke shop, he heard “a lot of

commotion” coming from Meredith. He said he could hear Meredith asking, “Where

them n–––? I’m fix’in to kill them.” Appellant said he took the threat seriously. He

went to his “homeboy’s car” and got the gun because he was “thinking about what

                                          –9–
[Meredith] said.” As he was walking toward the commotion, he said he saw

Meredith and Meredith saw him. He testified that Meredith drove the car “full speed

directly” at him, and appellant said he feared for his life. He said he did not know if

Meredith had a gun or if he was about to run him over with his car. So, appellant

said, he fired two shots at Meredith’s car and then ran.

      On cross-examination, appellant acknowledged that he and Meredith were

yelling at each other over the course of the incident, but he denied ever making any

threatening statements. He also knew that when Meredith closed his trunk, he did

not have a gun. He admitted––and the video evidence showed––that he and Chism

beat Meredith and were going at it “hard.” He also acknowledged that the smoke

shop was a “safe place” for him after the fight.

      As for the events that occurred after Meredith returned, he denied Busbey’s

account that he had an encounter with Meredith right before the shooting in which

he was standing in front of the car while he and Meredith yelled at each other. In

addition, the State questioned him about why he would leave his “safe place” when

he claimed to hear Meredith threatening to kill him. He said he heard the threat from

a distance away in the parking lot, but instead of returning to the smoke shop, he

went and got the AK-47 assault rifle, which he acknowledged was a “pretty hefty

weapon to handle,” and began walking in the direction of the commotion. As for

Chism’s involvement, he said it was a “matter of pure coincidence” that Chism also



                                        –10–
got a weapon and walked to the exact position as appellant, aimed in the exact

direction, and shot at the exact same time. He said the shooting was not planned.

      After hearing the evidence, the jury rejected appellant’s claim of self-defense

and convicted him of murder. This appeal ensued.

                                    SELF-DEFENSE

      In his first issue, appellant argues the evidence is insufficient to support the

conviction because no rational factfinder could have found against him on his claim

of self-defense. In particular, he argues his belief that deadly force was immediately

necessary to protect him against Meredith’s use or attempted use of deadly force was

reasonable under the circumstances.

1. Law of Self-Defense

      As charged here, a person commits murder if he (1) intentionally or knowingly

causes the death of an individual or (2) intends to cause serious bodily injury and

commits an act clearly dangerous to human life that causes the death of an individual.

TEX. PENAL CODE ANN. § 19.02(b)(1), (2). A person is justified in using force

against another when and to the degree he reasonably believes the force is

immediately necessary to protect himself against the other’s use or attempted use of

unlawful force. Id. § 9.31(a). Under section 9.31, the use of force against another

is not justified in response to verbal provocation alone. Id. § 9.31(b)(1). A person

is justified in using deadly force against another (1) if he would be justified in using

force against another under section 9.31 and (2) when and to the degree he

                                         –11–
reasonably believes deadly force is immediately necessary to protect himself against

the other’s use or attempted use of unlawful deadly force. Id. § 9.32(a). “Deadly

force” means force that is intended or known by the actor to cause, or in the manner

of its use or intended use is capable of causing, death or serious bodily injury). TEX.

PENAL CODE ANN. § 9.01(3). “Reasonable belief” means a belief that would be held

by an ordinary and prudent person in the same circumstances as the actor. Id. §

1.07(a)(42).

      An actor is not required to retreat before using deadly force if he has a right

to be present at the location where the deadly force is used, he has not provoked the

person against whom the deadly force is used, and he is not engaged in criminal

activity at the time deadly force is used. Id. § 9.32(c). In determining whether the

actor reasonably believed that the use of force was necessary, the fact finder may not

consider whether the actor failed to retreat. Id. § 9.32(d).

2. General Principles Governing Legal Sufficiency Review

      In reviewing the sufficiency of the evidence to support a criminal conviction,

we examine the evidence in the light most favorable to the verdict to determine

whether any rational jury could have found the essential elements beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Braughton v.

State, 569 S.W.3d 592, 607–08 (Tex. Crim. App. 2018). This standard, which

applies equally to both direct and circumstantial evidence cases, accounts for the

factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to

                                         –12–
draw reasonable inferences from basic to ultimate facts. Isassi v. State, 330 S.W.3d

633, 638 (Tex. Crim. App. 2010); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). On review, this Court considers whether the necessary inferences made

by the trier of fact are reasonable, based on the cumulative force of all the evidence.

Braughton, 569 S.W.3d at 608. We do not engage in a “divide-and-conquer”

analysis, separating each piece of evidence offered to support an appellant’s

conviction, followed by speculation on the evidence the State did not present.

Merritt v. State, 368 S.W.3d 516, 526 (Tex. Crim. App. 2012). We presume that the

factfinder resolved any conflicting inferences in favor of the verdict, and we defer

to that resolution. Braughton, 569 S.W.3d at 608.

      When performing our review, we may not re-evaluate the weight and

credibility of the evidence and substitute our judgment for that of the jury. Id.

“Although the parties may disagree about the logical inferences that flow from

undisputed facts, ‘[w]here there are two permissible views of the evidence, the fact

finder’s choice between them cannot be clearly erroneous.’”           Braughton, 569

S.W.3d at 608 (quoting Evans v. State, 202 S.W.3d 158, 163 (Tex. Crim. App. 2006)

(quoting Anderson v. City of Bessemer, 470 U.S. 564, 574, (1985)). But juries are

not permitted to come to conclusions based on “mere speculation or factually

unsupported inferences or presumptions.” Id.




                                        –13–
3. Conducting Sufficiency Review for Self-Defense Claim

       The issue of self-defense is a fact issue to be determined by the jury. Saxton

v. State, 804 S.W.2d 910, 913 (Tex. Crim. App. 1991). The defendant has the initial

burden of producing evidence to raise self-defense. Zuliani v. State, 97 S.W.3d 589,

594 (Tex. Crim. App. 2003); Saxton, 804 S.W.2d at 914. If the defendant produces

some evidence, the State has the burden of persuasion to disprove the raised defense.

Zuliani, 97 S.W.3d at 594. The State is not obligated to offer evidence refuting a

claim of self-defense; rather, the State is required to prove its case beyond a

reasonable doubt. Id. Thus, when an appellant challenges the sufficiency of the

evidence to support the rejection of a self-defense claim, we review all the evidence

in the light most favorable to the verdict and determine whether any rational trier of

fact would have found the essential elements of the offense beyond a reasonable

doubt and also would have found against the appellant on the self-defense issue

beyond a reasonable doubt. Saxton, 804 S.W.2d at 914. If a jury finds the defendant

guilty, then it implicitly finds against the defensive theory. Zuliani, 97 S.W.3d at

594.

4. Analysis

       Appellant argues the evidence demonstrated that he acted reasonably in

shooting Meredith to protect himself from Meredith’s use or attempted use of

unlawful deadly force. He argues that Meredith’s verbal threats, coupled with his

“erratic, angry, and upset driving directly towards” appellant, shaped appellant’s

                                        –14–
reasonable belief that defensive action was immediately necessary to protect against

being run over by Meredith. He directs us to his testimony that Meredith (1) told

appellant he didn’t know who he was “fucking with,” (2) said he was going to “fuck”

them up and “pop” both of them, and (3) said he was “fix’in to kill them.” He argues

that the fight had been over for several minutes and Meredith became the aggressor

when he returned to the parking lot to “hunt” him down and attempt to “run him

over.” Finally, he also argues that he had no duty to retreat because (1) he had a

right to be on the parking lot, (2) he did not provoke Meredith at the time Meredith

“accelerated the vehicle directly towards [him” and had not threatened him that

night, and (3) he was not engaged in any criminal activity at the time Meredith

“accelerated the car.”

      Although the jury heard evidence favorable to appellant, they also heard from

Busbey and were able to view the video of events before the shooting. Although she

acknowledged Meredith was very angry that night after appellant and Chism beat

him and had driven erratically around the parking lot, she denied ever hearing

Meredith threaten to kill anyone. She said he did not have a gun, and she also made

it clear to Detective Montenegro that Meredith did not use his car as a weapon that

night. As she explained, if Meredith had wanted to run over appellant, he had the

opportunity just before the shooting and did not do it.

      As Busbey testified about the actual shooting, she used photographs from the

scene to explain to jurors where she and Meredith were in relation to appellant and

                                        –15–
Chism. She said Meredith twice circled a median depicted in State’s Exhibit 6 and,

on the second trip, she immediately saw appellant and Chism. Appellant was holding

an AK-47 rifle and Chism had a black pistol. Busbey’s car, as it came around the

corner, was positioned facing them. Busbey testified that when Meredith saw that

appellant and Chism were about to shoot them, he “started driving at a high rate of

speed” to “get out of there.” The distance from the median to the sidewalk was more

than fifty-four feet. One shot went through the windshield and struck Meredith in

the head.

      Even under appellant’s version of events, the jury could have determined he

did not act in self-defense that night. Appellant admitted he was in a safe place, the

smoke shop, after the fight. But, he said, he came out of the shop and claimed to

hear appellant making verbal threats about him. In response, he walked to a car in

the parking lot, grabbed an AK-47 rifle from it, and then headed in the direction of

the alleged threat. From this, the jury could have determined appellant was not

acting reasonably but was acting on what he perceived to be a future threat by

immediately shooting Meredith.      Although he claimed that the shooting was not

planned and that he and Chism ended up in the same place, with weapons, by

coincidence, the jury could have concluded otherwise. Finally, after firing into the

car, appellant ran off, hid in an apartment complex, and got rid of the gun by

returning it to his friend. The jury could have believed this evidence showed

appellant’s consciousness of guilt. See King v. State, 29 S.W.3d 556, 565 (Tex.

                                        –16–
Crim. App. 2000) (recognizing, in sufficiency review, jury may consider evidence

showing consciousness of guilt); Martin v. State, 151 S.W.3d 236, 245 & n.8 (Tex.

App.—Texarkana 2004, pet. ref’d) (defendant’s consciousness of guilt shown by his

flight from scene of shooting in murder case where defendant claimed self-defense).

      In sum, the jury viewed the video recording, listened to the witnesses, and

considered the witnesses’ demeanor and credibility before rejecting appellant’s

claim that he acted in self-defense that night and finding that he either (1)

intentionally or knowingly caused Meredith’s death or (2) committed an act clearly

dangerous to human life. Given the evidence, we conclude the jury acted reasonably

in doing so. Viewing the evidence in the light most favorable to the verdict, and

deferring to the jury’s determinations regarding conflicts in the testimony and

credibility of the witnesses, we conclude a rational jury would have found the

essential elements of murder were proved beyond a reasonable doubt and also would

have found against appellant on his defensive claim of self-defense. Accordingly,

we overrule the first issue.

                               TIME PAYMENT FEE

      In his second issue, appellant contends a portion of a $25 time payment fee

assessed as part of the court costs in this case under section 133.103 of the Local

Government Code is facially unconstitutional.

      The judgment in this case imposed court costs in the amount of $339. Based

on the record, this amount necessarily includes the $25 time payment fee. The

                                       –17–
certified bill of costs assessed court costs in the amount of $314 and included

language that a $25 time payment fee would be assessed in accordance with section

133.103 of the government code “for any fines and or court costs remaining on or

after the 31st day from the date of the judgment assessing the fine and or court cost.”

A subsequent Criminal Court Fee Docket reflects that the $25 time payment fee was

assessed on October 15, 2018, twenty-eight days after judgment, for an adjusted

balance of $339.

      In Dulin, the court of criminal appeals determined that “[t]he pendency of

appeal stops the clock for purposes of the time payment fee” and that, as a result, the

assessment of time payment fees is premature. 620 S.W.3d at 133. Therefore, in

accordance with Dulin, we conclude the $25 time payment fee should be struck in

its entirety as prematurely assessed.

      We modify the trial court’s judgment by deleting the $25 time payment fee to

reflect total costs of $314.00, without prejudice to a time payment fee being assessed

later “if, more than 30 days after the issuance of the appellate mandate, [appellant]

has failed to completely pay any fine, court costs, or restitution that he owes.” See

id. at 133 & n.29.




                                        –18–
      We affirm the judgment as modified.




                                        /Amanda L. Reichek/
                                        AMANDA L. REICHEK
                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
181092F.P05




                                     –19–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

KENNETH WATTS, Appellant                      On Appeal from the 265th Judicial
                                              District Court, Dallas County, Texas
No. 05-18-01092-CR          V.                Trial Court Cause No. F17-76274-R.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek; Justices Molberg and
                                              Goldstein participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      To reduce the total amount of court costs by $25 to strike the time
      payment fee.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered August 3, 2021




                                       –20–